In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 12-709V
                                          (Not to be published)

*****************************
                            *
CYNTHIA SMITH,              *
                            *                                             Filed: May 27, 2015
                Petitioner, *
                            *                                             Decision by Stipulation; Attorney’s
          v.                *                                             Fees & Costs
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
               Respondent.  *
                            *
*****************************

Andrew Donald Downing, Phoenix, AZ, for Petitioner

Julia Wernett McInerny, Washington, DC, for Respondent

                            ATTORNEY’S FEES AND COSTS DECISION 1

       On September 10, 2012, Cynthia Smith filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (Athe Vaccine Program@). On June 27, 2014, I
granted the motion of Petitioner’s former counsel of record, Thomas P. Gallagher to withdraw
from the case.

        On May 27, 2015, counsel for both parties filed a joint stipulation for interim attorney’s
fees and costs incurred while Mr. Gallagher was counsel of record. The parties have stipulated
that Petitioner’s former counsel of record should receive a lump sum of $17,434.65, ($17,200.00


1
  Because this decision contains a reasoned explanation for my action in this case, I will post this decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42
U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the posted decision’s inclusion of certain kinds of
confidential information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to request
redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will
be available to the public. (Id.)
in fees and $234.65 in costs), in the form of a check payable to Petitioner and Petitioner’s
counsel. This amount represents a sum to which Respondent does not object.

       I approve the requested amount for interim attorney’s fees and costs as reasonable.
Accordingly, an award in the amount of $17,434.65 should be made in the form of a check
payable jointly to Petitioner and Petitioner’s former counsel of record, Thomas P. Gallagher,
Esq. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation. 2


         IT IS SO ORDERED.
                                                                     /s/ Brian H. Corcoran
                                                                        Brian H. Corcoran
                                                                        Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing their
right to seek review.